ROBERT P. SMITH, Jr., Judge.
The employer and carrier appeal from a compensation order directing payment of the past and future medical bills of Dr. Sullivan, whose services were not authorized by the carrier. Claimant sought and received treatment by an unauthorized physician because she did not know the carrier had authorized her treatment by another physician, had made an appointment for him to see her, and had twice so notified her attorney. The record contains no explanation by the attorney of why he did not so communicate with his client, and the attorney has made no appearance here. No reason is suggested why the attorney’s apparent fault should result in an award of fees for unauthorized medical care against the employer and carrier. Section 440.13, Florida Statutes (79). The award is
REVERSED.
SHAW, J., concurs.
BOOTH, J., dissents with opinion.